209 Ga. 151 (1952)
71 S.E.2d 209
BRANT
v.
BRANT.
17883.
Supreme Court of Georgia.
Submitted May 12, 1952.
Decided June 9, 1952.
O. Frank Brant, Wm. J. Neville and W. G. Neville, for plaintiff in error.
J. Henry Howard and Harry H. Hunter, contra.
DUCKWORTH, Chief Justice.
On demurrer all properly pleaded allegations in the petition are admitted to be true, the demurrant denying the right of the petitioner to the relief sought. Code, § 81-304; Citizens & Southern National Bank v. King, 184 Ga. 238 (190 S. E. 857); City of Albany v. Lippitt, 191 Ga. 756 (13 S. E. 2d, 807); Collier v. Mayflower Apartments, 196 Ga. 419 (26 S. E. 2d, 731). The petitioner here alleges that the parties lived together as man and wife until the petitioner "separated from the defendant on November 14, 1951," and the admission on demurrer that the above facts are true precludes the attack that the petition is fatally defective in that it does not allege a separation. The ground of divorce here is cruel treatment, which requires no definite period of separation under Code (Ann. Supp.) § 30-102 (Ga. L. 1946, pp. 90. 91; 1951, pp. 744, 745). The petition alleges a cause of action, and the court did not err in overruling the demurrer thereto.
*152 Judgment affirmed. All the Justices concur, except Atkinson, P.J., not participating.